DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouquet et al. [US 2015/0356233 A1].

Regarding claims 1, 10 and 15, Fouquet et al. discloses a method (paragraph [0002]) / a system for inspection of a substrate (paragraph [0037]) / a computer program product (paragraph [0036]), for predicting a defect location for subsequent scanning by an inspection tool (paragraph [0102]), the method comprising: 
obtaining non-correctable error information (paragraphs [0095]-[0099]), the non-correctable error information being based on data from a photolithography system (paragraph [0092]) used to produce an image on a substrate to be inspected by the inspection tool and representing an error that is determined to be non-correctable by the photolithography system (paragraph [0102]); 
predicting a defect location on the substrate by application of the non-correctable error information as an input to a defect algorithm (paragraphs [0015]-[0043] teaches a computer-implemented defect prediction method wherein predicting the existence, the probability of existence, the characteristic, or the combination thereof, of the defect comprises simulating an image or expected patterning contours of the hot spot under the processing parameter and determining an image or contour parameter, see also paragraphs [0092]-[0102]); and 
making the predicted defect location available to the inspection tool (paragraphs [0038]-[0039], see also paragraphs [0092]-[0102]).

Regarding claim 2, Fouquet et al. discloses wherein the non-correctable error information is obtained for each exposure (paragraph [0012]).

Regarding claims 3, 4, 16 and 17, Fouquet et al. discloses wherein the predicting comprises using a defect detection algorithm comprising a computational model based on process parameters of a process used to produce the image and on layout parameters of the image (paragraphs [0015]-[0030]).

Regarding claims 5 and 18, Fouquet et al. discloses wherein the non-correctable error information is an output of the photolithography system (paragraphs [0092]-[0102]).

Regarding claims 9, 11, 14 and 20, Fouquet et al. discloses wherein the predicting further comprises predicting a location of an error in the image produced by the photolithography system (paragraphs [0092]-[0101]).

Regarding claims 12 and 13, Fouquet et al. discloses wherein the non-correctable error information comprises lens heating information and wherein the lens heating information is used by the defect detection algorithm to predict critical dimension or edge placement errors (paragraphs [0085], [0086], [0092] and [0102]).

Regarding claims 19 and 21, Fouquet et al. discloses wherein the non-correctable error information comprises aberration information including spherical aberration information and non-spherical aberration information (paragraphs [0081] and [0085]).

Regarding claim 22, Fouquet et al. discloses wherein the non-correctable error information comprises lens heating information (paragraph [0088]).

Regarding claim 23, Fouquet et al. discloses wherein the lens heating information is used by the defect detection algorithm to predict critical dimension or edge placement errors (paragraph [0031]).

Response to Arguments

Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “obtaining non-correctable error information representing a determined error that is non-correctable by the photolithography system; and predicting a defect location on the substrate by application of the non-correctable error information as an input to a defect detection algorithm”, since there is not mention of the term “non-correctable” or no mention of the “use of a defect detection algorithm,” see pages 6-11 of the remarks.	
The Examiner respectfully disagrees. Fouquet et al. teaches wherein the method includes indicating the location of the substrate to be inspected based on the predicted probability of existence (paragraph [0009]-[0023], [0032], [0043]), wherein the process parameters is used as input into an algorithm to be classified as ‘good’ or ‘bad’ in terms of types of defects (paragraph [0098]). Further, Fouquet et al. teaches wherein in some cases “it may not be possible to adjust the projection system PS to correct for apodizations (transmission variation across the pupil plane)” (paragraph [0085]) and “defects that cannot be detected in an after-development-inspection” (paragraphs [0090] and [0099]). Therefore, Fouquet et al. does not need to specifically use the terms “non-correctable” or “defect detection algorithm” to read on the limitations as claimed. Further, if there are specific defects or a special definition that Applicant has for “non-correctable” or “defect detection algorithm”, it should be specified in the claim language or properly defined. 
As is known in the lithographic art, the exposure apparatus have limitations due to hardware of the stages, the radiation source, the projection lens etc. Specifically, there are maximum and minimum limitations of the tilt and height adjustments of stages or the maximum and minimum limitations of the intensity of the source or the maximum and minimum limitations of the capabilities of the projection optics and exposure slits, and the spatial or temporal variations of these parameters. Therefore, these limitations are non-correctable limitations of the photolithography system that are measured as input to a defect detection algorithm to predict defect locations (paragraphs [0090]-[0102]).
As such Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882